Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 03/24/2022, the following has occurred: claims 1, 12, 19, and 25 have been amended and claims 2, 3, 11, 14, 20-24, 26-27 are canceled. Now, claims 1, 4-10, 12-13, 15-19, 25, and 28 are pending.

Allowable Subject Matter
Claims 1, 4-10, 12-13, 15-19, 25, and 28 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1, 4-10, 12-13, 15-19, 25, and 28 distinguish over the prior art is the inclusion of the additional limitation of identifying the first patient exhibiting the prioritizable event by determining that measurement values of the physiological condition for the first patient satisfy a user-defined threshold value for a user-defined monitoring period value associated with the user-defined adverse event based on an updated measurement value of the physiological condition for the first patient. As previously set forth, Johnson teaches identifying a patient exhibiting a prioritizable event and Amarasingham teaches identifying a patient exhibiting an adverse event. As further explained above, it would have been obvious to trigger the reassignment of display space in Johnson using the adverse event when the teachings are combined.  However, neither reference discloses a user defined threshold value for a user defined monitoring period being used for identifying the prioritizable adverse event that is the basis for the dynamic reordering of the prioritized patient list as recited in the combination of limitations.  Therefore, it would not have been obvious to one of ordinary skill in the art to further modify the combined teachings of the prior art to add this additional prioritizable event identification as a basis for reordering a prioritized patient list..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626